

116 HR 5755 IH: No Pensions for Corrupt Politicians Act of 2020
U.S. House of Representatives
2020-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5755IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2020Mr. Harder of California (for himself and Mr. Rose of New York) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 5, United States Code, to provide that a Member of Congress convicted of certain
			 offenses relating to campaign finance violations shall not be eligible for
			 retirement benefits based on that individual’s Member service, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the No Pensions for Corrupt Politicians Act of 2020. 2.Forfeiture of CSRS or FERS annuity based on service as a Member of Congress after conviction of campaign finance violations (a)Civil Service Retirement SystemSection 8332(o)(2) of title 5, United States Code, is amended—
 (1)in subparagraph (A)(iii)— (A)by striking or at the end of subclause (I);
 (B)by striking the period at the end of subclause (II) and inserting ; or; and (C)by adding at the end the following:
						
 (III)is committed after the date of enactment of the No Pensions for Corrupt Politicians Act of 2020 and is described in subparagraph (B)(xxxii).; and
 (2)in subparagraph (B), by adding at the end the following:  (xxxii)An offense—
 (I)under section 313(b)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114(b)(1)) for which a criminal penalty is imposed pursuant to section 309(d) of such Act (52 U.S.C. 30109(d)); or
 (II)under section 371 of title 18 (relating to conspiracy to commit offense or to defraud United States), to the extent of any conspiracy to commit an act which constitutes an offense under subclause (I)..
 (b)Federal Employees Retirement SystemSection 8411(l)(2)(C) of title 5, United States Code, is amended by striking the period at the end and inserting the following: , or, in the case of an offense described in section 8332(o)(2)(B)(xxxii), after the date of enactment of the No Pensions for Corrupt Politicians Act of 2020..
 (c)ApplicationFor purposes of applying section 8332(o) or 8411(l) of title 5, United States Code, the amendments made by this section shall apply to any act or omission occurring after the date of enactment of this Act.
			